Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.

 RENZO BARBERI,

             Plaintiff,

             vs.

 BENZ AUTO SERVICE INC., a Florida
 Profit Corporation and BRACUSA WEST
 COAST LLC, a Florida Limited Liability
 Company,

           Defendants.
 _______________________________/

                                  COMPLAINT

 Plaintiff, RENZO BARBERI (hereinafter “Plaintiff”), through the undersigned
 counsel, hereby files this complaint and sues BENZ AUTO SERVICE INC. (“AUTO
 SERVICE”)   and   BRACUSA WEST COAST LLC             (“BRACUSA”)     (hereinafter,
 collectively referred to as “Defendants”) for declaratory and injunctive relief;
 for discrimination based on disability; and for the resultant attorney's fees,
 expenses, and costs (including, but not limited to, court costs and expert fees),
 pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendants’ violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE

                                          1
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 12




 2.     The venue of all events giving rise to this lawsuit is located in Miami-
 Dade County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local
 Rules of the United States District Court for the Southern District of Florida,
 this is the designated court for this suit.


 PARTIES
 3.    Plaintiff, RENZO BARBERI, is a resident of the State of Florida. At the
 time of Plaintiff’s visit to Benz Auto Service (“Subject Facility”), Plaintiff suffered
 from a “qualified disability” under the ADA, and required the use of a
 wheelchair for mobility. Specifically, Plaintiff suffers from paraplegia due to a
 severed T4 and T5, and is therefore confined to his wheelchair. Plaintiff
 personally visited Benz Auto Service, but was denied full and equal access, and
 full and equal enjoyment of the facilities, services, goods, and amenities within
 Benz Auto Service, which is the subject of this lawsuit. The Subject Facility is an
 auto repair, and Plaintiff wanted to inquire about their services but was unable
 to due to the discriminatory barriers enumerated in Paragraph 15 of this
 Complaint.


 4.    In the alternative, Plaintiff, RENZO BARBERI, is an advocate of the
 rights of similarly situated disabled persons and is a “tester” for the purpose of
 asserting his civil rights and monitoring, ensuring and determining whether
 places of public accommodation are in compliance with the ADA.


 5.    Defendants, AUTO SERVICE and BRACUSA, are authorized to conduct
 business and are in fact conducting business within the State of Florida. The
 Subject Facility is located at 4240 SW 74th Ave, Miami, FL 33155. Upon information
 and belief, AUTO SERVICE is the lessee and/or operator of the Real Property and
 therefore held accountable of the violations of the ADA in the Subject Facility
 which is the matter of this suit. Upon information and belief, BRACUSA is the
 owner and lessor of the Real Property where the Subject Facility is located and
 therefore held accountable for the violations of the ADA in the Subject Facility

                                               2
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 12




 which is the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to implement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disability, and this number shall increase as the population continues to
         grow and age;

       ii. historically, society has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public facilities;

       iv.    individuals   with    disabilities   continually     suffer  forms  of
         discrimination,    including:    outright     intentional    exclusion; the
         discriminatory     effects    of     architectural,    transportation,  and
         communication barriers; failure to make modifications to existing
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and

                                         3
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 4 of 12




             prejudice denies people with disabilities the opportunity to compete on
             an equal basis and to pursue those opportunities for which this country
             is justifiably famous and costs the United States billions of dollars in
             unnecessary expenses resulting from dependency and non-productivity.

 9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
 that the purpose of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination
           of discrimination against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing
           discrimination against individuals with disabilities; and,

         iii. invoke the sweep of congressional authority, including the power to
           enforce the fourteenth amendment and to regulate commerce, in order to
           address the major areas of discrimination faced on a daily basis by
           people with disabilities.

 10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on the basis of disability with regards
 to    the    full   and   equal    enjoyment      of    the   goods,   services,   facilities,   or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to), or operates a place of public accommodation. Benz
 Auto Service is a place of public accommodation by the fact it is an establishment
 that provides goods/services to the general public, and therefore, must comply
 with the ADA. The Subject Facility is open to the public, its operations affect
 commerce, and it is a service establishment. See 42 U.S.C. Sec. 12181 (7) and
 28 C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation
 that must comply with the ADA.


 11.     The Defendants have discriminated, and continue to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advantages
 and/or accommodations at Benz Auto Service located at 4240 SW 74th Ave, Miami, FL
 33155, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
 failing       to    remove        architectural       barriers   pursuant     to    42     U.S.C.

                                                   4
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 5 of 12




 §12182(b)(2)(A)(iv).


 12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
 and equal access to the facility and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facility within the next six
 months. The Subject Facility is in close proximity to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
 return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendants' failure and refusal to provide people with
 disabilities with full and equal access to their facility. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibility
 guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

 C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

 following specific violations which Plaintiff personally encountered and/or has

 knowledge of:

          a) The parking facility in front of and alongside the auto repair shop does not

             provide a compliant accessible parking space. 2012 ADA Standards 502.1




                                            5
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 6 of 12




          b) The parking facility does not have the minimum number of accessible parking

             spaces required. 2012 ADA Standards 208.2

          c) At time of inspection, in front of business there were several customer parking

             spaces occupied with customer cars and zero (0) accessible parking spaces. One

             (1) accessible parking space with adjacent access aisle is required. 2012 ADA

             Standards 208.2

          d) There is a non-compliant accessible parking space in the rear of the complex by a

             dumpster. The access aisle is non-compliant. The ground surface is not level.

             Access aisles are required to be nearly level in all directions to provide a surface

             for wheelchair transfer to and from vehicles. The exception allows sufficient slope

             for drainage. 2012 ADA Standards 502.4

          e) The accessible parking space sign is missing required information.            Each

             accessible parking space must be posted with a permanent above-grade sign of a

             color and design approved by the Department of Transportation, which is placed

             on or at least 60 inches above the finished floor or ground surface measured to the

             bottom of the sign and which bears the international symbol of accessibility and

             the caption “PARKING BY ACCESSIBLE PERMIT ONLY” and must indicate

             the penalty for illegal use of the space. 2012 ADA Standards 502.6

          f) The non-compliant accessible parking space is located furthest from the auto shop

             main customer entrance. Parking spaces that serve a particular building or facility

             must be located on the shortest accessible route from parking to an accessible

             main entrance. 2012 ADA Standards 208.3.1




                                              6
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 7 of 12




          g) The parking facility does not provide compliant directional and informational

             signage to a compliant accessible parking space. 2012 ADA Standards 216.5

          h) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. 2012 ADA Standards 502.2

          i) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facilities. Accessible routes must connect

             parking spaces to accessible entrances. 2012 ADA Standards 502.3

          j) Existing facility does not provide a compliant accessible route to the main office

             entrance from any site arrival point. 2012 ADA Standards 206.2, 208, 401.1

          k) The main auto repair office entrance is non-compliant. Maneuvering clearances

             must extend the full width of the doorway and the required latch side or hinge

             side clearance. 2012 ADA Standards 404.2.4

          l) The auto repair office entrance doorway is non-compliant. There is a vertical rise

             (step) at the threshold exceeding the maximum rise allowed. Changes in level of

             1/4 inch high maximum are permitted to be vertical. 2012 ADA Standards 302.2

          m) The auto repair office entrance door has non-compliant (knob) door hardware.

             Operable parts must be operable with one hand and not require tight grasping,

             pinching, or twisting of the wrist. 2012 ADA Standards 309.4

          n) The facility does not provide compliant directional and informational signage to

             an accessible route which would lead to an accessible entrance. Where not all

             entrances comply, compliant entrances must be identified by the International

             Symbol of Accessibility. Directional signs that indicate the location of the nearest



                                              7
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 8 of 12




              compliant entrance must be provided at entrances that do not comply. 2012 ADA

              Standards 216.

 16.   Upon information and belief there are other current violations of the ADA
 at Benz Auto Service. Only upon full inspection can all violations be identified.
 Accordingly, a complete list of violations will require an on-site inspection by
 Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
 Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readily achievable and technically
 feasible. To date, the readily achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendants were required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendants have failed to comply with this mandate.


 19.   Plaintiff has been obligated to retain the undersigned counsel for the
 filing and prosecution of this action. Plaintiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
 U.S.C. §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
 grant Plaintiff injunctive relief, including an order to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facility until the
 requisite modifications are completed.




                                            8
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 9 of 12




 REQUEST FOR RELIEF
 WHEREFORE, Plaintiff demands judgment against the Defendants and requests
 the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendants is in violation of the ADA;


 22.   That this Honorable Court enter an Order requiring Defendants to alter the
 Subject Facility to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Court enter an Order directing the Defendants to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendants to
 undertake and complete corrective procedures to the Subject Facility;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems
 necessary, just and proper.


 Dated this May 18, 2021.




                                          9
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 10 of 12




  Respectfully submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff, RENZO BARBERI




                                       10
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 11 of 12




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  RENZO BARBERI,

              Plaintiff,

              vs.

  BENZ AUTO SERVICE INC., a Florida
  Profit Corporation and BRACUSA WEST
  COAST LLC, a Florida Limited Liability
  Company,

            Defendants.
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 18, 2021, I electronically filed the
  Complaint along with a Summons for each Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Process by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Email: ronsternlaw@gmail.com
  Attorney for Plaintiff RENZO BARBERI




                                           11
Case 1:21-cv-21852-BB Document 1 Entered on FLSD Docket 05/18/2021 Page 12 of 12




                                  SERVICE LIST:

     RENZO BARBERI, Plaintiff, vs. BENZ AUTO SERVICE INC., a Florida Profit
     Corporation and BRACUSA WEST COAST LLC, a Florida Limited Liability Company

             United States District Court Southern District of Florida

                                     CASE NO.


  BENZ AUTO SERVICE INC.

  REGISTERED AGENT:

  PEREZ, RAMON M.
  4240 SW 74TH AVENUE
  MIAMI, FL 33155

  VIA PROCESS SERVER


  BRACUSA WEST COAST LLC

  REGISTERED AGENT:

  SOCARRAS & ASSOCIATES LLC
  9769 SOUTH DIXIE HWY, STE 101
  SUITE 504
  PINECREST, FL 33156

  VIA PROCESS SERVER




                                         12
